LACOMBE, Circuit Judge.
The nature and extent of this preliminary injunction have been so often misstated, even quite'recently by an eminent jurist, that it may be appropriate to refer to Consolidated Gas Co. v. Mayer, 146 Fed. 151, 155 (June 8, 1906), for a correct statement of its exact terms. It enjoined until final hearing the prosecution of the gas company by'repeated actions for pénalties for failure to conform to pressure provisions and for asking consumers to pay at the $1 rate. No one was constrained to pay at that rate unless he chose to do so. The Supreme Court has held that these provisions as to pressures and penalties are in violation of the Constitution of *145the United States. That being so, no injunction is needed to protect any rights of the company, since the state courts are quite as_careful-as are the federal courts to follow and administer the provisions of that Constitution. No prosecution to enforce unconstitutional penalties need be apprehended.
The injunction is vacated, but, in conformity with the opinion of the Supreme Court, without prejudice to any further action which the gas company may be advised to take. A similar disposition will be made of the injunctions in the other cases. Order to be settled on two days' notice.